Exhibit Bronco Drilling Company, Inc. Announces First Quarter Results OKLAHOMA CITY, May 9, 2008 (BUSINESS WIRE)—Bronco Drilling Company, Inc.,(Nasdaq/GM:BRNC), announced today financial and operational results for the three months ended March 31, 2008. Consolidated Results Revenues for the first quarter of 2008 were $62.3 million compared to $69.0 million for the fourth quarter of 2007 and $78.9 million for the first quarter of 2007.Net income for the first quarter of 2008 was $8.1 million compared to $6.4 million for the previous quarter and $11.4 million for the first quarter of 2007. The Company generated EBITDA of $25.9 million for the first quarter of 2008 compared to $24.6 million for the previous quarter and $31.0 million for the first quarter of 2007. The Company’s fully diluted earnings per share for the quarter ended March 31, 2008, were $0.31.This compares to fully diluted earnings per share of $0.25 for the previous quarter and $0.44 for the first quarter of 2007.Results for the first quarter of 2008 include a pre-tax gain of $4.7 million related to the sale and or contribution of rigs to Challenger Limited. Land Drilling Average operating land rigs for the first quarter of 2008 were 45 compared to 48 for the previous quarter and 51 for the first quarter of 2007.Revenue days for the quarter decreased to 2,848 from 3,250 for the previous quarter and from 3,631 for the first quarter of 2007.Utilization for the first quarter of 2008 was 69% compared to 73% for the previous quarter and 79% for the first quarter of 2007.Average daily cash margins for our land drilling fleet for the quarter ended March 31, 2008, were $7,333 compared to $8,747 for the previous quarter and $9,282 for the first quarter of 2007.Margins in the first quarter were adversely impacted due to maintaining crews on idle or under-utilized rigs. Well Servicing Average operating workover rigs for the first quarter of 2008 were 48 compared to 42 for the previous quarter and 24 for the first quarter of 2007.Revenue hours for the quarter increased to 23,865 from 20,089 for the previous quarter and from 12,047 for the first quarter of 2007.Utilization for the first quarter of 2008 was 77% compared to 75% for the previous quarter and 85% for the first quarter of 2007.Average hourly cash margins for our well servicing fleet for the quarter ended March 31, 2008, were $137 compared to $137 for the previous quarter and $146 for the first quarter of 2007.The company currently owns 58 workover rigs, 53 of which are operating with the remaining five under construction. Challenger Three of the rigs contributed or sold to Challenger are currently rigging up in Libya.Five of the rigs are in transit, and the remaining two will ship at the end of May.We expect all of the rigs to be operating by early third quarter.Challenger is currently trying to secure a debt facility to meet short-term capital needs including those related to start-up of the Bronco rigs and to mitigate downtime that has plagued the company's operations due to past underinvestment in adequate rig supplies and spare equipment. Utilization During January, the company bid on an international tender utilizing some of its smaller, mechanical rigs.In anticipation of a potential successful bid, the company curtailed its marketing efforts on these rigs. The company could not attempt to contract the rigs in the interim between submission of the bid and the tender award due to timing conflicts which created a gap in activity.The company intends to continue to bid on international tenders and has earmarked its smaller, mechanical rigs as those most likely to be deployed abroad.As was the case in the first quarter, this strategy can have a negative short-term effect on utilization.We continue to believe this to be the most advisable course knowing that these rigs may work domestically in an environment characterized by high commodity prices, strong demand for rigs and moderate supply.However, these rigs can be difficult to market in a more challenging environment. We believe deploying these rigs internationally on multi-year contracts, if achievable, is a superior long-term course and is worth any mild, short-term ramifications. Recent Events and Outlook Subsequent to the end of the first quarter, the company signed 3 term contracts to move rigs to the Bakken Shale and anticipates signing a fourth in the coming weeks.The Bakken represents a new operating region for the company.
